UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6488


CHARLES O. HALL,

                  Petitioner - Appellant,

             v.

COLIE RUSHTON, Warden McCormick Correctional Institution,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Terry L. Wooten, District Judge.
(2:07-cv-00620-TLW)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles O. Hall, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant   Attorney  General,   Melody  Jane   Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles O. Hall seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                     28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).          A    prisoner    satisfies       this

standard   by    demonstrating         that      reasonable      jurists   would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently         reviewed    the    record     and

conclude      that    Hall       has   not       made    the     requisite     showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in    forma      pauperis,       and    dismiss    the   appeal.        We

dispense      with    oral    argument        because      the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED




                                             2